DETAILED ACTION
Status of Application
Claims 1-18 are pending and are presented for examination on the merits. 
The following rejections are made.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genicot et al. (Zentralbl Veterinarmed A, 1991,38(9); of record) in view of Heibig (US 4192865; of record), Terry (US 5980928; of record) and Cook et al. (US 2005/0277624; of record).
Genicot teaches providing potassium bromide (see instant claim 16) as a sedative to bulls (ruminant animal; see instant claims 2 and 3) in an amount of 736 mg/kg (see page 3) (see instant claim 5). As the bromide is to be provided in a feed (e.g. orally) (see instant claim 8), it would reasonably occur to an ordinary person that the site of feeding would be a feed lot (see instant claim 4). As it pertains to the concentration of the bromide in the feed per instant claim 10, this is considered obvious because the concentration of the bromide is one that can easily be modulated so as to provide an amount of bromide sufficient to achieve the desired result (sedation). 
Regarding instant claims 11-13, it is reasonable to expect in the cattle population being administered bromide, in the population of cattle treated with bromide, normal feed intake, absence of grass toxicosis or normal feed intake would be occurring in some portion of the animals. Thus, Genicot under its normal operation would necessarily encompass these steps.  
Regarding instant claim 14, Genicot provides a method for sedating aggressive behavior in cattle during the fattening phase of their housing, the method comprising administering potassium bromide to the cattle in need thereof. It would have been obvious to ensure the fattening phase was on course when the bromide is to be administered. 
Genicot fails to teach providing the sedative during a marketing practice, e.g. animal transport or during dehorning. Genicot also fails to teach the bromide being delivered via drench.
Heibig teaches that sedatives are commonly provided during animal transport ideally 1 to 3 days before transport/handling so as to reduce stress and minimize excitability (a management practice). Thus, It would have been obvious to combine Genicot and Heibig with a reasonable expectation for success in treating cattle with potassium bromide prior to transport with the expectation of reducing stress and excitability.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 9 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genicot et al. (Zentralbl Veterinarmed A, 1991,38(9); of record) in view of Heibig (US 4192865; of record) as applied to claims 1-6, 8, 10-14 and 16 above, and further in view of Cook et al. (US 2005/0277624; of record) and Rossmeisl et al. (AVMA, 2009, 234(11), abstract).
Genicot fails to teach the bromide as being delivered via a drench.
Cook teaches providing medications to animals so as to reduce stress. It’s taught that the medicaments may be provided via food supplementation, a drench or an injection (i.e. intravenous) (see [0040[ and claim 22) (see instant claims 9 and 17). Thus, it would have been obvious to employ any routine method of administering medicaments to the cattle with a reasonable expectation for success in achieving a sedative benefit.
Genicot and Cook fail to teach the bromide as being sodium bromide.
Rossmeisl is directed to bromide therapy in dogs. It is taught that sodium and potassium salts of bromide are both medically useful. Thus, it would have been obvious to modify Genicot’s method to use sodium bromide with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10271566. Although the claims at issue are not both sets of claims are directed to a method for the treatment or preparation of an animal prior to subjecting the animal to a marketing or management practice, thereby minimising or preventing the induction of stress-related inanition or anxiety-related inanition in the animal during, or at completion of, the marketing or management practice, the method including the step of administering a formulation including bromide to an animal selected for the marketing or management practice prior to subjecting the animal to a management or marketing practice in an amount effective for preventing the animal from reducing feed intake, wherein the animal does not have stress-related inanition or anxiety-related inanition at the time of administration of the formulation, and administering a formulation including bromide to the animal at completion of the marketing or management practice for a period of one day to no more than four weeks from completion of the marketing or management practice. All other limitations are essentially identical. Thus, the claims of the patented application are not patentably distinct over the instantly claimed subject matter.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10897917. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for the preparation of an animal prior to subjecting the animal to a marketing or management practice, thereby preventing the induction of stress-related inanition or anxiety-related inanition in the animal during, or at completion of, the marketing or management practice, the method including the step of administering a formulation including bromide to an animal selected for the marketing or management practice prior to subjecting the animal to a management or marketing practice in an amount effective for preventing the animal from .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611